Citation Nr: 0834320	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  02-15 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to June 1975.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  This matter 
was originally before the Board on appeal from a June 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for PTSD.  In a decision issued in May 2005, the 
Board denied the veteran's claim.  The veteran appealed that 
decision to the Court.  In April 2006, the Court issued an 
order that vacated the May 2005 Board decision and remanded 
the matter on appeal for readjudication consistent with the 
instructions outlined in the April 2006 Joint Motion by the 
parties.  In August 2006, the Board remanded the case for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

As noted, the Board remanded the veteran's case in August 
2006 to comply with the instructions outlined in the April 
2006 Joint Motion by the parties, particularly to obtain VA 
treatment records, including records from Dr. B.  While these 
instructions were followed, the records obtained reveal that 
further development is required in the form of a VA 
examination.

Specifically, a July 2004 VA psychosocial assessment by an 
advanced nurse practitioner states that the veteran was 
involved in the evacuation of Phnom Penh and Saigon, that he 
was in a combat zone, heard the sounds of bombs dropping, and 
witnessed a helicopter crash loaded with refugee children.  
Based on these stressors, she concluded that the veteran met 
the DSM-IV criteria for PTSD.  The Axis I diagnosis was PTSD, 
combat related, depression NOS.  This diagnosis has continued 
throughout the veteran's VA treatment records without further 
explanation, including in reports from Dr. B.  However, it is 
notable that while the Axis I diagnosis indicates the 
veteran's stressors are combat related, the veteran merely 
stated that he was in a combat zone, not that he engaged in 
combat with the enemy.  Additionally, the stressors actually 
cited by the nurse practitioner were not combat stressors.  
Precedential law makes a distinction between "engaged in 
combat with the enemy" and "in a theater of combat 
operations" or "combat zone," including that the veteran 
have personally participated in the events.  VAOPGCPREC 12-99 
(Oct. 18, 1999).  Participation in a "campaign" or 
"operation" would not, in itself, establish that the 
veteran engaged in combat with the enemy.  Id.  

Notably also, an April 2007 VA treatment record notes that 
the veteran has a diagnosis of PTSD, but states that the 
records do not show he has been formally evaluated.  The 
treating psychiatrist indicated that he was not sure whether 
the veteran had PTSD, but indicated that he needed further 
assessment.  The Axis I diagnosis was atypical depressive 
disorder, rule out PTSD.  Hence, the record remains unclear 
whether the veteran has a current diagnosis of PTSD.  Based 
on the evidence that has been added to the record since the 
August 2006 remand, the Board finds that a VA examination to 
conclusively determine whether the veteran has PTSD by DSM-IV 
criteria is necessary. 

While the veteran's service personnel records reflect that 
his service included involvement in the evacuation process of 
Phnom Penh, Cambodia and Saigon, Vietnam in April 1975, there 
has been no attempt to corroborate his specific stressors, 
including witnessing a helicopter crash in April 1975.  In an 
August 2008 statement, the veteran's representative noted 
that the Naval Historical Center describes helicopter 
incidents similar to the one described by the veteran as 
occurring during Operation Frequent Wind (the name given to 
the evacuation of Saigon).  As the record appears to contain 
sufficient evidence to request corroboration of these events 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC), such should also be done on remand.

The record also reflects the veteran has been receiving 
psychiatric treatment at the Dallas VA Medical Center.  
Updated VA treatment records should be obtained.
Accordingly, the case is REMANDED for the following:

1.	The RO should update and associate with 
the claims file copies of the complete 
clinical records of any (and all) VA 
treatment the veteran has received for 
psychiatric disability since April 2007.

2.	The RO should forward the pertinent 
stressor information of record (including 
copies of the veteran's service personnel 
records and a listing of any alleged 
stressors) to the JSRRC and request that 
that organization attempt to corroborate 
the claimed stressors.

3.	The RO should then arrange for the 
veteran to be afforded an evaluation by a 
psychiatrist to determine whether he has 
PTSD due to such stressor or stressors.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance with 
DSM-IV.  Following examination of the 
veteran, review of pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
identify the veteran's current psychiatric 
disorder.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) (and symptoms) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  The examiner should 
explain the rationale for all opinions 
expressed and conclusions reached. 

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

